Citation Nr: 1760954	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  12-04 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include as secondary to bilateral pes planus.  

2.  Entitlement to service connection for a right hip disability, to include as secondary to bilateral pes planus.  

3.  Entitlement to service connection for a left ankle disability, to include as secondary to bilateral pes planus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the US Army from August 1980 to August 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified at a Travel Board hearing in September 2015 before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the electronic claims file.  

This case was last before the Board in June 2017 when it remanded the matters to the RO for further development.  The requested development has been completed and the case has been returned to the Board for appellate review.  


FINDINGS OF FACT

1.  The Veteran does not have any chronic residuals of an in-service right knee injury.  

2.  The Veteran does not have any chronic residuals of an in-service right hip injury.  

3.  The Veteran does not have a chronic left ankle condition.  


CONCLUSION OF LAW

Service connection for a right knee disability, a right hip injury, and a left ankle disability, is not warranted.  38 U.S.C. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

VA's duty to notify was satisfied by notice dated in October 2009.  See 38 U.S.C. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service treatment records (STRs), VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  

Although the Veteran's representative in the December 2017 brief to the Board argued that the Veteran's VA examinations were inadequate because the examiner did not measure the Veteran's leg length and uneven wear of the Veteran's shoes, which the Veteran asserts are indications of pes planus, the Board notes that the Veteran has already been service-connected for pes planus in a December 2015 rating decision.  The Court has ruled that there is a "presumption of regularity" under which it is presumed that VA examiners and other government employees have properly discharged their official duties.  Clear evidence to the contrary is required to rebut the presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992) (citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)).  Moreover, the available medical evidence is sufficient to address the remaining issues currently on appeal.  The Board finds that the August 2017 VA examinations were thorough and adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Board finds that there was substantial compliance with the June 2017 Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA.  

II.  Service connection 

The Veteran contends that service connection is warranted for right knee disability, right hip disability, and left ankle disability, to include as secondary to service-connected pes planus.  After review of the evidence, the Board finds that the Veteran does not have a chronic disability associated with an in-service right hip injury or an in-service right knee injury.  The Board finds that the Veteran does not have a chronic left knee disability.  Although the competent evidence establishes that he sustained a right hip and right knee injury during active duty service, the evidence also clearly establishes that the conditions resolved and have not resulted in any residual disability.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).   

In order to establish direct service connection for a disability, there must be: (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury incurred, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).  Lay evidence can be competent and sufficient to establish the elements of service connection when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau, 492 F.3d at 1377.  

In short, when considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent on the issues of diagnosis and medical causation.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  For instance, a layperson is competent to identify such disorders as varicose veins, tinnitus, and flat feet.  38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  In contrast, a layperson is not competent to identify medical conditions that require scientific, technical, or other specialized knowledge, such as in identifying bronchial asthma.  38 C.F.R. § 3.159(a)(1); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

The Board must assess the competence and credibility of lay statements.  Barr, 21 Vet. App. at 308.  The Federal Circuit has held that the Board can favor competent medical evidence over lay statements offered by the Veteran, as long as the Board neither deems lay evidence categorically incompetent nor improperly requires a medical opinion as the sole way to prove causation.  King v. Shinseki, 700 F.3d 1339, 1344 (2012).  

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2017).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a), (b); see Allen v. Brown, 7 Vet. App. 439 (1995).

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

	a.  Right knee disability 

The Veteran's STRs document right knee pain in service, reported in March 1982.  The Veteran stated that he had pain for about 2 months in his right knee near the left side of the patella, but did not know of a specific trauma to the knee which had caused the pain.  The treatment provider diagnosed a muscle strain and recommended heating pad and exercises.  The Veteran's June 1980 entrance examination is silent for problems with the knees.  The Veteran did not undergo a separation medical examination.  

However, it is not enough merely to show a relevant injury in service; the evidence must also establish a chronic (meaning permanent) disability due to that injury.  Under VA law, the cornerstone of a valid claim for service connection is competent and credible evidence of the present existence of the disability claimed.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for service-connected injury is limited to those claims which show a present disability."); see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement of a current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).  

Thus, despite the Board's finding that the Veteran did report pain in his right knee during service, the record must also establish the Veteran has a chronic residual disability from the injury at some point during the period since the Veteran filed his claim for service connection.  

Post-service, the Veteran's records show reports of painful knees on occasion, e.g. September 2010 VA treatment report.  There was normal range of motion in the knee and no swelling reported by the treatment providers at October 2009 and September 2010 treatment appointments.  In September 2016 the Veteran complained of bilateral knee pain.  

The Veteran was afforded a VA examination for his joints in January 2010.  The examiner diagnosed a right knee strain but opined that it was less likely as not related to the Veteran's active service, to include the injuries noted in the Veteran's STRs.  The examiner noted that there was little medical evidence to show that the Veteran's right hip strain was a chronic condition rather than a transient condition.  

At the Veteran's September 2015 Board hearing, he testified that he did not recall a specific injury to his right knee during service but that he did report to sick call.  The Veteran described his problem with his knee as generalized pain.  

The Veteran was afforded a VA examination for his knee in February 2016 and August 2017.  The February 2016 examiner found normal range of motion for the Veteran's right knee, and recorded no diagnosis for a right knee disability.  

The August 2017 VA examiner also determined there was no diagnosis to be made for the Veteran's right knee.  The examiner recorded a knee strain from February 2016 had resolved.  The Veteran stated that he had pain since leaving active service but had no reported injury or surgery for his right knee.  Range of motion for the right knee was normal.  There was no ankylosis, no history of subluxation or effusion or instability, and no muscle atrophy.  The Veteran reported he wore a knee brace occasionally.  The Veteran reported no flare-ups.  In the opinion, the examiner noted that the right knee strain from January 2010 had resolved without objective evidence of residuals.  The examiner opined that the Veteran's claimed right knee condition was less likely than not related to the service-connected pes planus.  The opinion included a remark that the medical literature did not support a relationship, whether cause, effect, or aggravation, between pes planus and a right knee condition.  The examiner noted that previously diagnosed right knee conditions were transient and had resolved.  Additionally, the examiner noted that the Veteran had reduced pain in his right knee since losing weight.  

The Board has considered the Veteran's lay statements, but finds he is not competent to attribute the symptoms he experiences to his time in service or to his pes planus; his lay statements are outweighed by the medical evidence of record.  The medical evidence of record does not support a finding of a chronic residual right knee disability related to service.  The weight of the competent and credible evidence is against a finding that the claimed disability is present in this case.  Therefore, service connection must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  

	b.  Right hip disability 

The Veteran's STRs document a complaint of right hip pain in service, reported in June 1983 as a basketball injury.  The treatment provider diagnosed a pulled muscle, and recommended heat and exercises.  The Veteran's June 1980 entrance examination is silent for problems with the knees.  The Veteran did not undergo a separation medical examination.  

As mentioned above, the evidence must also establish a chronic (meaning permanent) disability due to that injury.  Under VA law, the cornerstone of a valid claim for service connection is competent and credible evidence of the present existence of the disability claimed.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  

Post-service, the Veteran's treatment records document occasional complaints of hip pain, e.g. September 2010 VA treatment record.  

The Veteran was afforded a VA examination for his joints in January 2010.  The examiner noted a diagnosis of right hip strain, and opined that it was less likely than not that the Veteran's right hip condition was a result of injuries from active duty service.  The examiner based the opinion on the lack of clinical data for a hip condition in the years following the Veteran's service, and a lack of evidence of a chronic hip condition in service.  

At the Veteran's September 2015 Board hearing, he testified that he could not recall any specific trauma to his right hip during active service and asserted that his hip problem was caused by his pes planus.  

The Veteran was afforded a VA examination for his hip in February 2016 and August 2017.  The February 2016 examiner found normal range of motion for the Veteran's right knee with no additional loss for range of motion after repetitive motion.  The examiner noted a 2010 right hip strain from the Veteran's medical records, but stated that there was no clinical objective evidence of "hip, flail joint, right," as claimed by the Veteran at the time of examination.  The examiner recorded full muscle strength, no atrophy, and no ankylosis.  The VA examiner opined that a right hip strain was less likely than not caused by or a result of the Veteran's active service, to include the reported hip injury in 1983 during service.  The examiner also opined that the Veteran's right hip strain is less likely than not caused by or a result of the Veteran's service-connected pes planus condition as there is no objective evidence to support aggravation.  

The August 2017 VA examiner noted that there was not a current diagnosis for the Veteran's right hip.  The examiner opined that the Veteran's previously reported right hip strains in 2010 and 2016 were less likely than not related to the Veteran's active service, to include the right hip injury from 1983, and less likely as not caused by or a result of the Veteran's pes planus.  The examiner stated that the Veteran had a normal right hip examination with full range of motion.  The examiner recorded full muscle strength, no atrophy, and no ankylosis.  The previous right hip strains, dated as January 2010 and February 2016, were resolved without objective evidence of chronic residuals according to the examiner.  Additionally, the examiner noted that the Veteran reported reduced pain since he had lost weight.  

The Board has considered the Veteran's lay statements, but finds he is not competent to attribute the symptoms he experiences to his time in service or to his pes planus; his lay statements are outweighed by the medical evidence of record.  The medical evidence of record does not support a finding of a chronic residual right hip disability related to service.  The weight of the competent and credible evidence is against a finding that the claimed disability is present in this case.  Therefore, service connection must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  

	c.  Left ankle disability 

The Veteran's STRs are silent for complaints about or treatment for a left ankle condition.  The Veteran's June 1980 entrance examination is silent for problems with the ankles.  The Veteran did not undergo a separation medical examination.  

Under VA law, the cornerstone of a valid claim for service connection is competent and credible evidence of the present existence of the disability claimed.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  

Post-service, the Veteran's treatment records document occasional complaints of hip pain, e.g. October 2009 VA treatment record.  The Veteran was afforded a VA examination for his joints in January 2010, but it did not include an analysis of the ankles.  

The Veteran testified at the September 2015 Board hearing that he did not have a problem with his left ankle before or during his time in active service.  The Veteran stated that a doctor informed him that his left ankle condition was due to the pes planus.  The Veteran then continued to discuss the pes planus for which a doctor had recommended surgery.  

The Veteran was afforded a VA examination for his left ankle in February 2016 and August 2017.  At the February 2016 VA examination, the Veteran demonstrated normal range of motion of the left ankle, no pain with weight bearing, no ankylosis, and no additional range of motion lost after repetitive motion testing.  The February 2016 VA examiner found no condition in the Veteran's left ankle that warranted a diagnosis.  Therefore, the examiner declined to make a service connection opinion for the Veteran's left ankle.  

At the August 2017 VA examination, the Veteran demonstrated normal range of motion for his left ankle.  There was no muscle atrophy, no ankylosis, and full muscle strength.  The Veteran reported pain since service but did not know if he had any specific trauma to the left ankle which would have caused the pain.  The examiner noted that the 2009 left ankle strain was resolved and found no current diagnosis for the Veteran's left ankle.  The examiner opined that any left ankle disorder shown since the Veteran's active service was less likely than not related to active service, and less likely than not caused or aggravated by the Veteran's pes planus.  The examiner's rationale was that the medical evidence of record supported a finding that the reported left ankle conditions were transient and had resolved.  Additionally, the examiner noted that the Veteran reported reduced pain since he had lost weight.  

The Board has considered the Veteran's lay statements, but finds he is not competent to attribute the symptoms he experiences to his time in service or to his pes planus; his lay statements are outweighed by the medical evidence of record.  The medical evidence of record does not support a finding of a chronic residual left ankle disability.  The weight of the competent and credible evidence is against a finding that the claimed disability is present in this case.  Therefore, service connection must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for a right knee disability, to include as secondary to bilateral pes planus, is denied.  

Entitlement to service connection for a right hip disability, to include as secondary to bilateral pes planus, is denied.  

Entitlement to service connection for a left ankle disability, to include as secondary to bilateral pes planus, is denied.  




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


